         Case 5:18-cr-00227-SLP Document 58 Filed 02/20/19 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                  )
                                           )
                     Plaintiff,            )
                                           )
v.                                         )               Case No. CR-18-227-SLP
                                           )
JOSEPH MALDONADO-PASSAGE,                  )
                                           )
                     Defendant.            )



                 ORDER GRANTING MOTION FOR LEAVE TO FILE
                         UNDER SEAL AND EX PARTE
                               (Re: Doc. __)

       This matter is before the Court on the motion of the defendant, Joseph Maldonado-

Passage, requesting leave to file his Applications for Subpoenas under seal and ex parte.

The Court finds the Motion for Leave to File Under Seal should be and is hereby granted.

Applications for Subpoenas and the Orders deciding the merits of the applications and any

documents associated with the issuance of process and return of information shall be filed

and maintained under seal until further order of the Court.

       It is so ordered this 20th day of February, 2019.
